COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00437-CV


LARRY STILLWELL AND/OR ALL                                            APPELLANT
OTHER OCCUPANTS OF 11829
COTTONTAIL DRIVE, FORT
WORTH, TEXAS 76248

                                         V.

AH4R I TX, LLC                                                          APPELLEE


                                      ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      This is an appeal from the trial court’s judgment awarding possession of

real property to AH4R I TX, LLC in a forcible detainer suit.       In a motion for

extension of time to file a brief, appellant informed this court that he had already

vacated the premises at issue. This court informed appellant that it appeared

      1
       See Tex. R. App. P. 47.4.
that the appeal is now moot and could be dismissed for want of jurisdiction

unless he, or any other party, filed a response showing otherwise. We have not

received a response.

      An appeal in a forcible detainer action becomes moot when the appellant

ceases to have actual possession of the property unless the appellant holds and

asserts a meritorious claim of right to current, actual possession of the premises.

Marshall v. Housing Auth. of San Antonio, 198 S.W.3d 782, 787–88 (Tex. 2006);

Brewer v. Green Lizard Holdings, L.L.C., No. 02-13-00119-CV, 2013 WL
5303064, at *1 (Tex. App.––Fort Worth Sept. 19, 2013, no pet.) (mem. op.).

Because we have not received any response showing that appellant holds and is

asserting a meritorious claim as to current, actual possession of the premises,

we dismiss the appeal as moot. See Tex. R. App. P. 42.3(a); Marshall, 198
S.W.3d at 790; Wigenton v. Housing Auth. of City of Dallas, No. 05-13-01172-

CV, 2014 WL 1018651, at *1 (Tex. App.––Dallas Mar. 17, 2014, no pet. h.)

(mem. op.). For the same reason, we need not rule on appellant’s motion to

extend the time to file a brief.


                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: April 24, 2014




                                        2